NEWS RELEASE Lincoln Financial Group Closes $2 Billion Bank Credit Line Philadelphia, PA, June 10, 2010 – Lincoln Financial Group (NYSE:LNC) today announced that the company has closed on its new $2 billion bank credit facility.This credit facility replaces the company’s current bank credit facility, which would have expired in the first quarter of 2011.Additional information can be found in the Form 8-K, which Lincoln intends to file today with the Securities and Exchange Commission. Lincoln Financial Group is the marketing name for Lincoln National Corporation (NYSE:LNC) and its affiliates. With headquarters in the Philadelphia region, the companies of Lincoln Financial Group had assets under management of $146 billion as of March 31, 2010. Through its affiliated companies, Lincoln Financial Group offers: annuities; life, group life and disability insurance; 401(k) and 403(b) plans; savings plans; and comprehensive financial planning and advisory services. For more information, including a copy of our most recent SEC reports containing our balance sheets, please visit www.LincolnFinancial.com. Contacts: Jim Sjoreen Laurel O’Brien 484 583-1420 484 583-1735 Investor Relations Media Relations investorrelations@LFG.com mediarelations@LFG.com
